Citation Nr: 1801929	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  09-03 444A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a salivary gland condition. 

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

3.  Entitlement to service connection for hepatitis C.

4.  Entitlement to an initial compensable disability rating for the service-connected bilateral hearing loss.

5.  Entitlement to compensation under 38 U.S.C. § 1151 (2012) for radiation burns of the inner thighs.

6.  Entitlement to compensation under 38 U.S.C. § 1151 for amputation of the femur of the left leg.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his fiancé


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran had active service from August 1974 to August 1976. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Oakland, California, Department of Veterans Affairs (VA) Regional Office (RO).

In July 2012, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for the Veteran to be afforded his requested Board hearing.  The Veteran testified before the undersigned Veterans Law Judge in January 2013.  A transcript of the hearing is of record.

In November 2014 and April 2017, the Board remanded the appeal to the AOJ for further development.  The appeal has now been returned to the Board.  Regarding the 38 U.S.C. § 1151 claims and the initial rating claim, the Board finds there has been substantial compliance with its remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)  

In February 2009, VA received the Veteran's Substantive Appeal concerning the denial of his claims of entitlement to service connection for degenerative bone disease and a left hip disorder.  However, a subsequent June 2017 rating decision granted those claims.  The Veteran did not appeal the initial disability ratings or effective dates assigned.  Therefore, those claims have been resolved and are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date); see, too, 38 C.F.R. § 20.200 (2017).

This appeal was processed using the paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) claims processing systems.

The issues of entitlement to service connection for a salivary gland condition, entitlement to service connection for hepatitis C, and entitlement to service connection for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The bilateral hearing loss is manifested by, at worst, Level II hearing in both ears.

2.  The Veteran does not have an additional current disability of radiation burns of the inner thighs since the May 2006 VA magnetic resonance imaging (MRI) by the VA Medical Center (VAMC) in San Francisco, California. 

3.  Since his treatment at the VA Central California Health Care System in December 2005, the Veteran developed an additional disability of status-post Girdlestone resection with a left hip surgical scar.

4.  The evidence of record demonstrates that the additional disability of status-post Girdlestone resection with a left hip surgical scar was not actually or proximately caused by the December 2005 VA treatment.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating for bilateral hearing loss are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, 4.86, DC 6100 (2017).

2.  The criteria for compensation under 38 U.S.C. § 1151 for radiation burns of the inner thighs as a result of a VA May 2006 MRI at the VAMC in San Francisco, California, have not been met.  38 U.S.C. §§ 1151, 5107 (2012); 38 C.F.R. 
§§ 3.361, 17.32 (2017).

3.  The criteria for compensation under 38 U.S.C. § 1151 for amputation of the femur of the left leg with a surgical scar as a result of a December 2005 VA treatment at the VA Central California Health Care System have not been met.  38 U.S.C. §§ 1151, 5107 (2012); 38 C.F.R. §§ 3.361, 17.32 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating their claims.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  There has been no allegation or suggestion of any lapse on VA's part in meeting these duties.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
II.  Initial Rating Claim

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  Separate DCs identify the various disabilities.  See 38 U.S.C. § 1155; 38 C.F.R. § Part 4 (2017).

Where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

The Veteran is in receipt of a noncompensable disability rating under 38 C.F.R. §§ 4.85, 4.86, DC 6100 for his bilateral hearing loss.  He seeks a compensable disability rating.

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests. These results are then charted on Table VI, Table VIA, in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. 
§ 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86. 

In applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to an initial compensable disability rating for his service-connected bilateral hearing loss.  38 C.F.R. §§ 4.85, 4.86, DC 6100.  

In December 2007, the Veteran was provided a VA audiological examination.  The examination revealed the following pure tone thresholds, in decibels:



HERTZ




1000
2000
3000
4000
Average
LEFT
25
25
40
60
38
RIGHT
25
30
45
75
44

Using the Maryland CNC test, the speech recognition score for the right ear was 88 percent.  A score was not provided for the left ear.  There is no exceptional pattern of hearing loss shown.  Using only the pure tone threshold averages, these audiometry test results equate to Level I hearing in the left ear and Level II hearing in the right ear using Table VIA.  38 C.F.R. §§ 4.85, 4.86(a).  Thus, applying the percentage ratings for hearing impairment found in Table VII, Level I hearing in the left ear and Level II hearing in the right ear results in a noncompensable disability rating.  38 C.F.R. § 4.85. 

In March 2015, the Veteran was provided a VA audiological examination.  The examination revealed the following pure tone thresholds, in decibels:



HERTZ




1000
2000
3000
4000
Average
LEFT
35
40
60
75
53
RIGHT
35
45
55
80
54

Using the Maryland CNC test, the speech recognition score was 84 percent for both ears.  There is no exceptional pattern of hearing loss shown.  As such, these audiometry test results equate to Level II hearing in both ears using Table VI.  38 C.F.R. §§ 4.85, 4.86(a).  Thus, applying the percentage ratings for hearing impairment found in Table VII, Level II hearing in both ears results in a noncompensable disability rating.  38 C.F.R. § 4.85. 

The Veteran's treatment records do not provide contrary results to those discussed above, and the Veteran and his representative do not assert that the Veteran's bilateral hearing loss has worsened since the March 2015 VA examination.

Thus, in applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to an initial compensable disability rating for his service-connected bilateral hearing loss.  38 C.F.R. §§ 4.85, 4.86, DC 6100.  

To the extent that the Veteran contends that his hearing loss is more severe than currently evaluated, the Board observes that the Veteran, while competent to report symptoms such as difficulty understanding people in communication settings, he is not competent to report that his hearing acuity is of sufficient severity to warrant a 10 percent or greater evaluation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment), which he has not been shown to have.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating that medical evidence was needed to support a claim for rheumatic heart disease).

Despite the foregoing, the Board acknowledges the Veteran's reports of difficulty understanding people in communication settings.  Even after considering such contentions as to the effects of the disability on his daily life and occupation, the Board finds that the criteria for a compensable evaluation are not met.  See Lendenmann, supra (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered).  Likewise, the Rating Schedule contemplates impairment under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  The functional effects caused by the Veteran's bilateral hearing loss were considered and addressed in the recent March 2015 VA examination.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

In making the above determination, and specifically with respect to the Veteran's asserted difficulty understanding people in communication settings, the rating schedule contemplates both the average decibel loss as well as speech discrimination scores for hearing loss.  Moreover, the schedular criteria for rating hearing loss contemplates the functional effects of the Veteran's bilateral hearing loss referenced in the evidence of record.  Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (wherein the Court concluded that the evaluation for hearing impairment "contemplates the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment, as these are precisely the effects that VA's audiometric tests are designed to measure."); see Lendenmann, supra (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered).  The Veteran has not alleged any symptom or additional impairment that has not been attributed to his service-connected bilateral hearing loss that is unaddressed.  

In sum, the preponderance of the evidence is against the assignment of an initial compensable disability rating for the service-connected bilateral hearing loss at any time during the appeal period.  The claim is denied.  38 U.S.C. § 5107; 38 C.F.R. 
§ 3.102 (2017).

III.  38 U.S.C. § 1151 Claims

A.  General Regulations and Statutes

VA regulations codifying the requirements for claims requesting benefits under 38 U.S.C. § 1151(a) filed on or after October 1, 1997, became effective September 2, 2004.  69 Fed. Reg. 46426 (Aug. 3, 2004) (codified at 38 C.F.R. § 3.361).  A review of the record reveals that the Veteran's claims for compensation were received in 2007; therefore, the revised regulations apply to the Veteran's appeal.

A veteran disabled as a result of VA medical treatment may receive compensation for a qualifying additional disability in the same manner as if such additional disability were service-connected.  38 U.S.C. § 1151.  An additional disability is a qualifying disability if:  (1) it was not the result of the veteran's willful misconduct; (2) the disability was caused by VA hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the VA; and, (3) the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination, or the proximate cause of the disability was an event not reasonably foreseeable.  38 U.S.C. § 1151(a).  

In determining whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after the care or treatment is rendered.  The additional disability or death must not have been due to the veteran's failure to follow medical instructions.  38 C.F.R. § 3.361. 

To establish actual causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that the Veteran has an additional disability or died does not establish cause.  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose or properly treat the disease proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c). 

To satisfy the first prong of proximate causation, it must be shown that the VA hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability or death and that:  (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or that (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  

To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Informed consent may be express (i.e., given orally or in writing) or implied under the circumstances specified in 38 C.F.R. § 17.32(b) of this chapter, as in emergency situations.  38 C.F.R. § 3.361(d)(1).  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Failure to advise a patient of a foreseeable risk can be considered a minor, immaterial deviation under the regulation if a reasonable person in similar circumstances would have proceeded with the medical treatment even if informed of the foreseeable risk.  See McNair v. Shinseki, 25 Vet. App. 98 (2011). 

VA regulations provide that informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient or the patient's surrogate of the proposed diagnostic or therapeutic procedure or course of treatment.  The practitioner, who has primary responsibility for the patient or who will perform the particular procedure or provide the treatment, must explain in language understandable to the patient or surrogate the nature of a proposed procedure or treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and, anticipated results if nothing is done.  The patient or surrogate must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion.  The practitioner must advise the patient or surrogate if the proposed treatment is novel or unorthodox.  The patient or surrogate may withhold or revoke his or her consent at any time.  38 C.F.R. § 17.32(c).  

The second prong of proximate causation requires that the veteran's additional disability or death be an event that was not reasonably foreseeable.  This fact is to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. 
§ 3.361(d)(2). 

Finally, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

B.  Burns of Thighs

For the Veteran's claim of entitlement to compensation under 38 U.S.C. § 1151 for radiation burns of the inner thighs, he asserts that he was burned by the VA during a MRI.  The Veteran submitted various pictures of burns on his thigh.  His VA treatment records document that he underwent a MRI of the left hip in May 2006 at the San Francisco VAMC.  According to his VA treatment records he reported in May 2006 that after a recent MRI, he noticed he had second degree burns on both his thighs with blisters.  It was noted that the Veteran did have blisters, but the skin did not appear to have second degree burns and the fluid filled blisters were found to not be due to second degree burns.  
The threshold question for the Board is whether the Veteran has an additional disability of radiation burns of the inner thighs since the May 2006 MRI he received at the VAMC in San Francisco, California.  In this regard, since filing his claim in July 2007, VA afforded the Veteran a VA examination in April 2016.  The VA examiner reviewed the claims file and examined the Veteran.  Following the examination, the VA examiner determined that there was no visible scar from the claimed VA radiation burn scar injury.  The Veteran did not have residual burning or scarring, and the left thigh skin was normal.  The claims file does not contain any medical opinions to the contrary.  Based on the medical opinion, the Board finds that the Veteran does not have an additional disability of radiation burns of the inner thighs since the MRI he received at a VAMC in San Francisco, California, in May 2006.  Therefore, the Veteran has not met the initial requirement for a 38 U.S.C. § 1151 claim, and his claim must be denied.  

In reaching this decision, the Board has considered the Veteran's arguments in support of his assertions that he has an additional disability of radiation burns of the inner thighs following the MRI he received at the VAMC in May 2006.  However, the resolution of an issue that involves medical knowledge, such as the diagnosis of a disorder and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  It is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of the disorder or symptoms of the disorder subject to lay observation.  See Jandreau, 492 F.3d at 1372; Buchanan, 451 F.3d at 1331 (addressing lay evidence as potentially competent to support presence of disorder even where not corroborated by contemporaneous medical evidence); Charles, 16 Vet. App. at 374 ("ringing in the ears is capable of lay observation").  However, radiation burns of the inner thighs require specialized training for a determination as to diagnosis, and is therefore not susceptible of lay opinions on etiology.

The Board notes that under the provisions of 38 U.S.C. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  While the Board is sympathetic to the Veteran's contentions, in the final analysis, the preponderance of the evidence is against the Veteran's claim, and that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, the Veteran's claim of entitlement to compensation under 38 U.S.C. § 1151 for radiation burns of the inner thighs, claimed as due to a VA MRI provided in May 2006, is not warranted.

C.  Left Amputation

For the Veteran's claim of entitlement to compensation under 38 U.S.C. § 1151 for amputation of the left femur, the Board notes that the Veteran had two surgeries, one in 2005 and one in 2006.  On December 14, 2005, the Veteran was seen at the VA Central California Health Care System for pain to his left hip.  That same day he was seen in the clinic for increased pain and popping in the left hip.  It was noted that there was no new injury to the hip and that his pain medications were no longer as effective.  The plan was to afford the Veteran an X-ray of the hip, to provide him an orthopedic consult, and to increase his pain medications.  On December 18, 2005, the Veteran called to report that he was scheduled for left hip surgery.  He also reported that he had increased pain and that he was going to go to the Fresno VA Medical Center Emergency Room for evaluation.  He then called later on and said that he had two canes not crutches to assist him in getting into a car and "He was informed that 911 would not take to the VA but to another facility."  He stated that he would try to get to the car but if not then he was informed he might have to call 911 and that VA may not pay for use of 911 or the local hospital.  That same day, December 18, 2005, he was seen in the VA emergency room in Fresno, California, in a wheelchair.  It was noted that he had a history of degenerative arthritis and complaints of increased left hip and knee pain and that he heard a pop.  He was given medications, a repeat X-ray was done, and he was discharged home with a follow-up orthopedic clinic appointment.  This entry was noted to be done at 09:21.

On the same day, December 18, 2005, at 19:52 an ambulance contacted a private hospital to transport the Veteran.  The destination reason was noted to be "Patient/Family choice."  The medic stated that the Veteran was found standing with crutches and complaints of left hip pain after a fall from standing on the bed at 16:00 that night.  The Veteran reported that he was diagnosed with a fractured left hip yesterday and was released from the VA and the injury was exacerbated by the fall.  It was noted that "VA hospital refused pt per DR in ED.  Transported in POC w/o change."  At the private hospital the Veteran was diagnosed with cellulitis of the hip and thigh.  A December 23, 2005, VA treatment note indicated that the Veteran's private physician called to inform the VA that the Veteran was admitted to the private hospital on December 20, 2005, with a diagnosis of upper thigh cellulitis/sepsis.  It was noted that he was undergoing a guided surgery to drain the left hip.  In January 2006 the Veteran underwent a Girdlestone procedure at the private hospital, and in February 2006, he asked the VA for a prosthetic for the hip.  In March 2006, he reported that was seen in the hospital for a hip removal as a result of an infection, he thought the infection was the result of travel to surgery in Palo Alto for his neck.  In April 2006, he was diagnosed with left hip osteomyelitis.  In May 2006, he was treated for cellulitis and a boil and diagnosed with osteoarthritis.  In July 2006, he was discharged from the VA hospital post debridement of the left hip and status post resection arthroplasty of the left hip.

The Veteran asserts that if it were not for the treatment at the VA Central California Health Care System in December 2005 and being sent away from the emergency room to the private hospital, he would not have had to undergo amputation of the femur of the left leg.  

The threshold question for the Board is whether the Veteran has an additional disability since the December 2005 VA treatment at the VA Central California Health Care System.  In this regard, in April 2016, VA afforded the Veteran a VA examination.  The VA examiner reviewed the claims file and examined the Veteran.  Following the examination, the VA examiner determined that the Veteran was currently status-post Girdlestone resection with a left hip surgical scar.  The examiner found that the Veteran's current residuals from the Girdlestone surgery included gait disturbance, unequal leg length, and a permanent disability with need for reliance on an assistive device for weight-bearing and walking.  The Veteran did not have these residuals prior to his December 2005 VA treatment.  Based on this evidence, the Board finds that the Veteran has an additional disability since the December 2005 VA treatment he received.  Therefore, the Veteran has met the initial requirement for a 38 U.S.C. § 1151 claim.  

The Board will now address the causation requirements of a 38 U.S.C. § 1151 claim.  38 C.F.R. § 3.361(c).  Applying the above facts to the aforementioned law, the Board finds that the Veteran's additional disability of status-post Girdlestone resection with a left hip surgical scar was not actually or proximately caused by the December 2005 VA treatment.

In this regard, the Veteran was afforded a VA examination in April 2016.  Following a review of the Veteran's claims file, to include the April 2016 examination, a VA staff physician specializing in orthopedic surgery provided a medical opinion in May 2016.  The examiner noted that the Veteran was seen by his primary care physician (PCP) on December 14, 2005, with complaints of left hip pain.  X-rays taken showed advanced osteoarthritis.  His temperature on that date was 98.1 degrees Fahrenheit.  He subsequently went to the emergency department at the Fresno, California, VAMC on December 18, 2005, complaining of increased pain after feeling a "pop" in his left hip.  X-rays again showed advanced osteoarthritis.  His temperature was 96.6 degrees Fahrenheit, lab work was not obtained, and he was advised to keep his orthopedic appointment.  He subsequently underwent treatment (including aspirations followed by surgery - Girdlestone resection of the left femoral head and neck) at a community hospital, where he was found to have a septic left hip.  

In response to the question of whether the Veteran's amputation of the femur of the left leg was the result of an untreated infection and/or did VA fail to properly diagnose and treat a condition that resulted in amputation of the femur of the left leg and/or was the claimed disability of amputation of the femur of the left leg at least as likely as not caused by or became worse as a result of the VA treatment at issue, the May 2016 VA examiner responded no.  The examiner found that the Veteran's amputation of a portion of the femur is less likely than not due to an untreated infection and it is less likely than not that earlier treatment at the Fresco VA hospital would have avoided the need for surgery.  The Veteran's diagnosis was septic arthritis of the hip, which would not have been adequately treated with IV antibiotics.  The standard of care for treatment of a septic hip in an adult is an initial resection arthroplasty (Girdlestone resection).  The examiner stated that had the VA treating physician found that the Veteran had a fever, lab work (such as a CBC, ESR, and C-reactive protein) would have been indicated, and might have led to an earlier diagnosis of septic hip, but in the absence of an elevated temperature, the tests are not required.  The examiner indicated that it is possible that a careful review of serial X-rays (September 2, 2004, December 14, 2005, and December 18, 2005) would have raised a suspicion that the rapidly progressive destructive arthritic changes might be the result of a septic arthritic process, but even the radiology reports do not comment on this finding.  The Veteran did not have an "amputation of the left femur" in the commonly accepted sense that the entire leg was removed, but rather had a Girdlestone amputation (resection of the left femoral head and neck), leaving the rest of the leg intact.  The examiner determined that it is more likely than not that the need for resection of the left femoral head and neck was necessary for successful treatment of the infection of the Veteran's left hip, and the same treatment would have been required had the diagnosis been made on December 14, 2005, or on December 18, 2005.

In response to the question of whether the Veteran's amputation of the femur of the left leg was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, the May 2016 VA examiner responded no.  The examiner determined that it is less likely than not that any additional disability resulted from carelessness, negligence, lack of skill, or similar incidence of fault on the part of attending VA personnel.  The examiner found that it is more likely than not that the Veteran received prompt, appropriate care at the private hospital; in fact, it was quite common, at that time, for complex cases, such as this one, to be transferred from the Fresno, California, VAMC to the Palo Alto, California, VAMC, which would likely have resulted in greater delay than the actual admission to the private hospital.

In response to the question of whether the additional disability of amputation of the femur of the left leg resulted from an event that could not have reasonably been foreseen by a reasonable healthcare provider and/or failure on the part of VA to timely diagnose and/or properly treat the claimed disease or disability allowed the disease or disability to continue to progress, the May 2016 VA examiner stated that the disability of a left Girdlestone procedure (amputation of the left femoral head and neck, leaving the rest of the left leg intact) resulted from the need to treat a septic left hip.  The septic left hip had already caused extensive destruction of the left femoral head by the time the Veteran visited his primary care provider on December 14, 2005 and which could not have been reasonably foreseen by a reasonable healthcare provider.  Thus, the examiner found that the same procedure would have been required on December 14, 2005, or December 18, 2005 (the first occasion on which VA personnel would have had the opportunity to make a diagnosis of septic left hip).  There is no evidence to suggest a diagnosis on December 14, 2005, would have impacted the ultimate outcome in this case, i.e., the need for a left Girdlestone procedure.

There are no contrary medical opinions of record.  The Board notes that the VA examiner found that the Veteran's additional disability was an event that was not reasonably foreseeable (proximate causation).  However, the examiner also found that the Veteran's additional disability was not caused by or made worse the December 2005 VA treatment (actual causation).  Therefore, the Board finds that both of the causation requirements of a 38 U.S.C. § 1151 claim have not been satisfied.  

In summary, the evidence of record establishes that the Veteran has an additional disability of additional disability of status-post Girdlestone resection with a left hip surgical scar that was not actually or proximately caused by the December 2005 VA treatment.  38 U.S.C. § 1151; 38 C.F.R. § 3.361.

In reaching this decision, the Board has considered the Veteran's descriptions, arguments and opinions in support of his claim.  The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., pain and removal from his status-post Girdlestone resection.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Here, the Veteran has credibly described the onset of infection and pain following his December 2005 VA treatment and the subsequent status-post Girdlestone resection with a left hip surgical scar to treat the infection.  However, when speaking to the issues of carelessness, negligence, lack of proper skill, error in judgment, and foreseeable risk, the Board finds that the probative value of the opinion of the VA examiner greatly outweighs that of the Veteran and his representative, as the VA examiner possesses greater training and expertise to determine the appropriate standard of care and attendant risks of the surgery performed.

When all the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert, 1 Vet. App. at 55; see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Here, for the aforementioned reasons and bases, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Thus, the Veteran's appeal must be denied.


ORDER

The claim of entitlement to an initial compensable disability rating for the service-connected bilateral hearing loss is denied.

The claim of entitlement to compensation under 38 U.S.C. § 1151 for radiation burns of the inner thighs is denied.

The claim of entitlement to compensation under 38 U.S.C. § 1151 for amputation of the femur of the left leg is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's appeal so that he is afforded every possible consideration.  38 U.S.C. 
§ 5103A; 38 C.F.R. § 3.159(c).  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall, 11 Vet. App. at 271.

In November 2014 and April 2017, the Board remanded the Veteran's appeal to, inter alia, schedule a VA examination for the PTSD claim, obtain an opinion for the Veteran's hepatitis C claim, verify the Veteran's exposure to radiation in service for the salivary gland, and send an appropriate duty-to-assist notice letter for the PTSD claim.  The Board's review of the record shows that the AOJ failed to take action on these directives.  See D'Aries, 22 Vet. App. at 105-106; Dyment¸ 13 Vet. App. at 146-47.  

Specifically, the February 2015 VA psychiatric examiner used the incorrect standard (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (5th ed.) (DSM-V) criteria).  The DSM-IV applies to the Veterans' claim.  The March 2015 VA examiner provided a negative nexus opinion concerning the Veteran's currently hepatitis C, but failed to address the Veteran's contention of the documented in-service air immunization guns.  Regarding the Veteran's assertion of radiation exposure that caused his salivary gland condition, the AOJ did not take the steps outlined by the Board in its remand.  The AOJ only contacted the Naval Dosimetry Center for an opinion.  This is not sufficient to satisfy the requirements listed under 38 C.F.R. § 3.311(a)(2)(iii) (2017) for the type of radiation exposure claim alleged by the Veteran.  An April 2017 duty-to-assist notice letter was also sent to the Veteran regarding his PTSD claim, but the letter only addressed part of the requirements for establishing a sexual assault PTSD claim.  Additionally, the February 2015 VA examiner provided a positive nexus opinion between the Veteran's PTSD and his May 1975 combat experience in Thailand.  However, this May 1975 stressor has not been verified by the AOJ.  The AOJ issued a May 2016 Formal Finding, which indicated that the May 1975 PTSD stressor could not be corroborated.  However, prior to issuing this memorandum, the AOJ did not attempt to verify the stressor with appropriate entities, such as the Joint Service Records and Research Center (JSRRC) or the Veteran's battalion.  The Veteran's personnel records document that he was a member of the 3rd Battalion 4th Marines in May 1975.  In an August 1991 statement, the Veteran indicated that he was involved with the 3rd Battalion 4th Marines in a mission that went to Thailand in May 1975.  Thus, further stressor verification is required for the PTSD claim.  

In short, the appeal is not yet ripe for appellate review as most development remains incomplete, and the Board finds that the AOJ has prematurely returned the matter to the Board.  Consequently, a remand is again needed to ensure that the directives of the November 2014 and April 2017 remand directives are implemented by the AOJ.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should send the Veteran a letter that specifically notifies him that evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the PTSD stressor incidents.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.

2.  For the Veteran's claim of salivary gland condition, the AOJ must follow the steps listed under 38 C.F.R. 
§ 3.311(a)(2)(iii) (2017) to verify if the Veteran was exposed to radiation during his deployment in Okinawa, Japan.  The AOJ must take the following actions:

A)  Contact the appropriate entity, to include the National Personnel Records Center (NPRC), the JSRRC, and/or the Department of the Navy:

i.  To request a copy of the Record of Occupational Exposure to Ionizing Radiation (DD Form 1141) or equivalent for the Veteran; and, 

ii.  To ask whether the Veteran was exposed to ionizing radiation during his deployment. 

B)  All relevant records must be forwarded to the VA Under Secretary for Health for a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii). 

C)  If the dose assessment shows that the Veteran was exposed to radiation, the case must be referred to the VA Under Secretary for Benefits under 38 C.F.R. § 3.311(c). 

All records and/or responses received should be associated with the claims file.

3.  Attempt to verify the Veteran's May 1975 PTSD stressor with JSRRC and the 3rd Battalion 4th Marines.  Specifically, the Veteran argues that he went to Thailand on a mission with the 3rd Battalion 4th Marines during his active military service.

All records and/or responses received should be associated with the claims file.

4.  After completing the aforementioned development, schedule the Veteran for a VA psychiatric examination to ascertain the nature and etiology of his PTSD.  The entire claims file must be made available to the examiner and the examination report should include discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail. 

Based on a review of the claims file and the clinical findings of the examination, the VA examiner is directed to answer the following:

A)  Identify all of the Veteran's acquired psychiatric disorders that meet the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria. (The Board recognizes that the Veterans Benefits Administration is now required to apply concepts and principles set forth in DSM-V; however, the VA Secretary has specifically indicated that DSM-IV is still to be applied by the Board for claims pending before it.  79 Fed. Reg. 45094 (Aug. 4, 2014).)

B)  If the Veteran is diagnosed with PTSD, then the VA examiner must determine if it is at least likely as not (50 percent or greater probability) due to his military service, to include his reported in-service sexual assaults. 

C)  If the Veteran is not diagnosed with PTSD, then the VA examiner must reconcile that with the PTSD diagnoses of record. 

D)  For each diagnosed psychiatric disorder, the examiner must opine whether such disorder is at least likely as not (50 percent or greater probability) related to the Veteran's period of active military service. 

The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  If an opinion cannot be given without resorting to mere speculation than the VA examiner must state so and further provide a reason for such conclusion.

5.  Forward the Veteran's claims file to an appropriate VA physician for a medical opinion regarding his hepatitis C claim.  The entire claims file must be made available to the examiner for review.  The examiner should discuss the Veteran's medical history and any assertions regarding whether his hepatitis C is due to service.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.

The VA examiner is asked to address whether it is at least likely as not that the Veteran's hepatitis C is due to his active military service, to include the documented in-service air immunization guns. 

The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  If an opinion cannot be given without resorting to mere speculation than the VA examiner must state so and further provide a reason for such conclusion.
6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


